Title: To George Washington from Edmund Randolph, 12 February 1791
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia Feby 12th 1791

I had arranged a course of animadversions to be transmitted to you, on the expediency of the Bank-bill—but after the recollection of the two conversations, which I have had the honor of holding with you on this subject, I am uncertain whether its expediency constitutes a part of your enquiry from me. If it should be your pleasure, that I should enter into this branch of the question, I can accomplish it on the notice of a few hours.
The enclosed observations No. 1. go as far as I am able to discover, to the substance of the dispute. They arise from an examination of the Constitution itself.
There is indeed a minor class of arguments against the Bill, which I have received through the public prints & other sources of communication. There is also an inferior order of Arguments in favor of the bill, obtained thro’ the same channels, both descriptions are destitute of influence on my mind but lest I may have depreciated them below their value, I have resolved to state

them to you in the paper No. 2. I have the honor sir, to be with the greatest respect Your Mo: Obedt Servt

Edmd Randolph

